[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1994

                   ANDREW MINTZ AND MARY MINTZ,

                      Plaintiffs, Appellants,

                                v.

                     SEARS ROEBUCK & CO. AND
                    HABAN MANUFACTURING, INC.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                              Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Andrew Mintz and Mary Mintz on brief pro se.
     David A. Barry, Christine M. Netski, William J. Fidurko, and
Sugarman, Rogers, Barshak & Cohen, P.C., on brief for appellee,
Sears, Roebuck and Co., and Clark W. Yudysky and Toomey & Yudysky,
LLP on brief for appellee, Haban Manufacturing, Inc.



                          April 17, 2002
          Per Curiam.    After carefully reviewing the briefs

and record on appeal, we affirm substantially for the reasons

stated by the district court.    The purported design defect was

not relevant given the deposition testimony that the snow-

thrower had been operated in a raised position.   However, even

if the defect were relevant, Appellant Andrew Mintz could not

establish that it caused his injury.

          Affirmed.   Loc. R. 27 (c).




                                -2-